

115 HCON 109 IH: WeissSat–1 Resolution
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 109IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Mast (for himself, Mr. Hastings, Mr. Dunn, Ms. Wasserman Schultz, Mr. DeSantis, Mr. Crist, Mr. Posey, Mr. Webster of Florida, Mr. Ross, Mr. Soto, and Mr. Bilirakis) submitted the following concurrent resolution; which was referred to the Committee on Science, Space, and TechnologyCONCURRENT RESOLUTIONExpressing support for the CubeSat Launch Initiative and recognizing the development of WeissSat–1.
	
 Whereas the National Aeronautics and Space Administration (NASA) established the CubeSat Launch Initiative in 2008 to provide access to space for small satellites (CubeSats) developed by the NASA Centers and programs, educational institutions, and nonprofit organizations;
 Whereas the CubeSat Launch Initiative gives CubeSat developers access to a low-cost pathway to conduct research in the areas of science, exploration, technology development, education, and operations;
 Whereas the CubeSat Launch Initiative advances NASA’s strategic goals and objectives; Whereas CubeSat research is essential for military, educational, technological, and medical advancements;
 Whereas increased citizen access to space benefits the United States, both societally and economically;
 Whereas students, educators, researchers, and companies gain knowledge and experience from conducting CubeSat missions;
 Whereas the CubeSat Development Team at The Weiss School, a prekindergarten through 8th grade school in Palm Beach Gardens, Florida, designed the WeissSat–1 that was selected by NASA’s CubeSat Launch Initiative in 2017 to be launched as an auxiliary payload in 2019;
 Whereas The Weiss School’s debate team discovered limiting factors to broader participation and societal benefit of the CubeSat Launch Initiative and brought that research to the attention of Congress;
 Whereas, currently, the CubeSat Launch Initiative in fiscal year 2017 received $4.8 million in contributions from the Human Exploration and Operations Mission Directorate, Science Mission Directorate, Space Technology Mission Directorate, and the Office of Education;
 Whereas NASA’s fiscal year 2018 budget request proposed eliminating the Office of Education (OE) and its portfolio of OE-funded activities programs at the nine NASA centers and the Jet Propulsion Laboratory;
 Whereas the House of Representatives passed an appropriations Act funding the Office of Education at $90 million and, House Report 115–231, reads The Committee understands that the Office of Education is undergoing a series of internal reviews and assessments; NASA shall brief the Committee when these assessments are concluded;
 Whereas the Senate Appropriations Committee passed an appropriations Act funding the Office of Education at $100 million and, Senate Report 115–139, reads The Committee does not agree with the proposed cancellation of the activities within Education and has provided funding for the programs for the upcoming fiscal year. However, if NASA determines that the programs would be better managed, executed, and evaluated in other places within NASA, the Committee is not averse to considering funding these activities either within a revised Education directorate or other alternative locations;
 Whereas Congress recognizes that NASA is reorganizing the Office of Education, and it is a critical moment for American educators, students, and STEM innovators, through their elected Representatives and Senators, to identify programs under the Office of Education that must be preserved and expanded;
 Whereas the ultimate validation of this program is when CubeSats are launched and operating in space;
 Whereas the limiting factor of getting CubeSats into space is lack of program awareness; Whereas more awareness leads to the utilization of a low-cost pathway to conduct scientific investigations and technology demonstrations in space;
 Whereas NASA’s Educational Resource Centers have promoted science, technology, engineering, and mathematics (STEM) engagement through public outreach;
 Whereas the Astronaut Memorial Foundation supports NASA’s engagement and outreach through the Educational Resource Center and contributions to the Foundation allow for greater awareness of CubeSats to academia and industry;
 Whereas many students dream of space exploration and have interest in STEM careers; and Whereas without access to and awareness of available programs such as the CubeSat Launch Initiative, those dreams may be unrealized: Now, therefore, be it
	
 1.Short titleThis concurrent resolution may be cited as the WeissSat–1 Resolution. 2.Sense of CongressIt is the sense of Congress that—
 (1)as the National Aeronautics and Space Administration’s Office of Education is undergoing internal reviews and assessments to determine the appropriate structure of the office moving forward, the CubeSat Launch Initiative must continue to thrive and expand as a priority of Congress and an enabler of American innovation; and
 (2)the National Aeronautics and Space Administration should prioritize awareness of the CubeSat Launch Initiative in annual budget proposals.
			